Title: From George Washington to Richard Henry Lee, Henry Laurens, and Thomas Burke, 5 May 1779
From: Washington, George
To: Lee, Richard Henry,Laurens, Henry,Burke, Thomas



Gentn
Head Quarters Middle Brook May 5th 1779

I have the honor to transmit to your care an Open Letter for Brigadr General Scott, by which you will perceive that I have directed the Levies in Virginia to be formed into three Batallions and to be officered & marched under his command, to reinforce the Southern Army, as soon as circumstances will possibly permit. I give you this trouble, lest these directions should interfere with any Arrangements you may have made—and that they may be added to or altered if you should think it expedient in any point. The sooner the Letter can reach General Scott the better. He will be it is probable, either at Alexandria or Fredericksburg; but the Express who carries it, should be directed to proceed with it till he finds him. I beg leave to mention the subject of arms again, and persuade myself the Committee will cause every proper measure to be pursued for supplying these Levies with all possible expedition. Such of the Officers as are mentioned in the List contained in the Letter to Genl Scott, who are in Camp, will proceed to Virginia without delay. I make no doubt the Committee have given Orders respecting Bland’s & Baylor’s Regiments, if they choose that they should go. I have the Honor to be with great respect Gentn Yr Most Obedt sert
Go: Washington
